ORDER
PER CURIAM.
The defendant, Damon Houston, appeals the judgment entered by the Circuit Court of the City of St. Louis following his conviction by the court of one count of forcible rape, in violation of section 566.080 RSMo. (Supp.2011), one count of attempted forcible sodomy, in violation of section 566.060, and one count of victim tampering, in violation of section 575.270.2.1 The trial court sentenced the defendant as a persistent sexual offender to two terms of life imprisonment without the possibility of parole for the forcible rape and attempted forcible sodomy and to three years of imprisonment for the victim tampering, all sentences to run concurrently. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court’s judgment. Rule 30.25(b).

. The court acquitted the defendant of two counts of armed criminal action.